DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1, 5-12, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s)  1, 5-12 and 16-22  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2020/0382770.
As to claim 1, Chen teaches a video processing method, comprising: at the beginning of processing each coding tree unit (CTU) row of a picture area that consists of a plurality of CTU rows, initializing a history-based motion vector prediction (HMVP) list for each of the plurality of CTU rows, wherein a quantity of candidate motion vectors in each of the initialized HMVP lists is zero; [abstract; figs. 5B-6; ¶ 0098-0102; ¶ 0104] and processing the plurality of  CTU row based on the initialized HMVP list. [fig. 5B; ¶ 0099; ¶ 0102-0105]
As to claim 5, Chen teaches the limitations to claim 1. Chen teaches wherein the plurality of CTU rows based on the initialized HMVP lists further processing a current CTU row based on the HMVP list comprises: processing the current CTU of the current CTU row; [abstract; fig. 5B; ¶ 0099-0102] updating a respective initialized HMVP list based on the processed current CTU; [abstract; fig. 5B; ¶ 0099-0102] and processing the second CTU of the current CTU row based on the updated HMVP list. [abstract; fig. 5B; ¶ 0075; ¶ 0099-0105]
As to claim 6, Chen teaches the limitations to claim 1. Chen teaches wherein the initialized HMVP list of a current CTU row of the plurality of CTU rows is updated according to a processed CTU of the current CTU row. [abstract; ¶ 0075; ¶ 0099-0107]
As to claim 7, Chen teaches the limitations to claim 1. Chen teaches wherein HMVP list for the current CTU row of the plurality of CTU rows is initialized as follows: emptying the HMVP list for the current CTU row. [fig. 5B; ¶ 0102]
As to claim 8, Chen teaches the limitations to claim 3. Chen teaches wherein the plurality of CTU rows are processed in wavefront parallel processing (WPP) mode. [fig. 5B; ¶ 0099]
As to claim 9, Chen (modified by Chen) teaches the limitations to claim 8. Chen teaches wherein processing of the current CTU of the current CTU row begins when a particular CTU of a previous CTU row is processed.  [fig. 5B; ¶ 0098-0102]
As to claim 10, Chen teaches the limitations to claim 9. Chen teaches wherein the previous CTU row is the CTU row immediately adjacent to the current CTU row and on top of the current CTU row. [fig. 5B; ¶ 0099]
As to claim 11, Chen teaches the limitations to claim 9. Chen teaches wherein the particular CTU of the previous CTU row is the second CTU of the previous CTU row; [fig. 5B; ¶ 0099] or the particular CTU of the previous CTU row is the first CTU of the previous CTU row. 
As to claims 12 and 16-22, which is the corresponding apparatus to the method as recited in claims 1 and 5-11, the rejection and analysis made for claims 1 and 5-11 also apply for claims 12 and 16-22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483